03^s'-6oi^'^                                                 File at County Clerk's Office.



Instructions for Tenant:
Schedule thetrial bycalling the County Courts at Law Offices (512) 854-9241 or(512) 854-9249.
File the completed, signed form in the CountyClerk's Office.
Send a copyto thePlaintiff/Landlord bycertified mail return receipt requested, fax, orpersonal delivery.



 ame of Plaint
                         t
                        ndld
                                   'miMmm^i                             Cause No: m       ?A-C\l-I5-Mlll
                                                                                               w__
                                                                        In County Court at Law, #_J_

          m                                                             Travis County, Texas
Name of Defendant/ffena,
                                                                                                                                   "f!
                                                                                                                                   o
                                         Tenant's Notice of Trial Setting                                                           •t3

                                                                                                                   23$
                                                                                                                   Ire       »•.         o
To:
                                   fc
          Print name of PTaintifVL&ndlor
                                                                                                                             o?           O


The trial of this case is set on this date:                                            and at this time:
                                                                                                                   r-         OK
                                                                                                                               .m
                                                                                                                                             *
                                                                                                                                             a

                                                           month / day / year

The trial will take place in County Courtat Law #1 or #2, both located on the second floor ofthe
Heman Marion Sweatt Civil Courthouse, 1000 Guadalupe Street, Austin, Texas 78701.



                                                   four Signature
                                                  Your Printed Name

                                                  Your full Address:


          RECEIVED
                                                 Phone Number (£$.) W2D
                                                 Fax Number. (            )        -              (if available)




                                                    Certificate of Service


Icertify thata complete copy ofthis document was delivered to Plaintiff/Landlord's agent of
record on this date by: (Check one.)
      •     Certified mail, return receipt requested
            (Bring receipt stamped with dateofmailing and green return receipt card tocourt.)
      •     Fax, to fax #C              J-
            (Bring fax confirmation to court.)
      •     Hand delivery
            (Bring signed acknowledgment of delivery from Plaintiff/Landlord to court.)

      •Your Signature                                                                                      Date




Tenant's Notice of Trial Setting, September 2011                                                                         Page 1 of 1
                                                                                   File at County Clerk's Office.
                                 OS'lC-onnf-w
                                                                  use No:
                                                                              to-DMC-MO/H
                                                                In County Court atLaw, # /

                                                                Travis County, Texas



                                                                                                      &
                            Motion for Appointed Attorney                                                     rc\

                                                                                             3 «       a      °
 am the Defendant/Tenant in this case.

Ifiled this appeal by filing an Affidavit of Inability to Pay Cost ofAppeal or File AppeatjBpnd.^.                   v0
 cannot afford to hire an attorney.                                                              &%          en
                                                                                     *<p
 respectfully ask the Court to appoint an attorney to represent me in this appeal of my eviction.



                                              Your Signature:

                                             YourPrinted Name: l{\ SuliPjflff))
                                             Address: %$,
         KECEMED
                                             City:QJUMU/Il                 State:TX Zip Code: ^HO
         ^ 1 6 2m
                                              Phone Number




                                              Certificate of Service

I certify that a complete copy of this document was delivered to the Plaintiff/Landlord's agent of
record on this date by:
    (Check one.)

    •    Certified mail, return receipt requested
    •    Fax, to fax # (            )        -
    •    Hand delivery


    •
    Your Signature                                                                     Date




Tenant's Motion for Appointed Attorney, September 2011                                                 Page 1 of 1